In an action to annul assessments, taxes and tax lien certificates, relating to real property situated in the Town of East Hampton, Suffolk County, judgments in favor of plaintiff reversed on the law, with costs, and defendant’s motion for judgment dismissing the complaint granted, with costs. Findings and conclusions- reversed. The assessment rolls' described- the property sufficiently for identification purposes, according to sections 21 and 55-’a of the Tax Law. The description consists of marks surrounding, the parcel. The omission of one or more incidental marks, such as the Dressen and Baker parcels, does not mean that such parcels are to be deemed included within the parcel described. The precise quantum of the realty set forth" in the description rebuts such meaning. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.